                      Case 20-15173-RAM          Doc 83     Filed 06/17/20     Page 1 of 3




          ORDERED in the Southern District of Florida on June 16, 2020.




                                                                      Robert A. Mark, Judge
                                                                      United States Bankruptcy Court
_____________________________________________________________________________




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
                                        www.flsb.uscourts.gov

       In re:                                                       Chapter 11

       MIDTOWN CAMPUS PROPERTIES, LLC,                              Case No. 20-15173-RAM

                   Debtor.
       ___________________________________/

              FINAL ORDER PURSUANT TO 11 U.S.C. § 327(a) AUTHORIZING
          EMPLOYMENT OF BECKER & POLIAKOFF, AS SPECIAL CONSTRUCTION
              COUNSEL PURSUANT TO SECTIONS 327(E) AND 328(A) OF THE
                  BANKRUPTCY CODE EFFECTIVE AS OF MAY 8, 2020

                THIS CASE came before the Court on June 15, 2020 at 10:00 a.m. upon the application

       (the “Application”) of MIDTOWN CAMPUS PROPERTIES, LLC (the “Debtor”) for entry of a

       final order, pursuant to sections 327(e) and 328(a) of title 11 of the United States Code, 11 U.S.C.

       §§ 101 et seq. (the “Bankruptcy Code”), Rules 2014 and 2016 of the Federal Rules of
               Case 20-15173-RAM           Doc 83      Filed 06/17/20     Page 2 of 3




Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2014-1 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Florida (the “Local Rules”), authorizing the Debtor to employ and retain William H. Strop

(“Strop”) and the law firm of Becker & Poliakoff, P.A. (“B&P”) as special construction counsel

to the Debtor effective as of May 8, 2020 [ECF No. 18]. The Court, finding that good, adequate

and sufficient cause has been shown to justify the entry of this order; it appearing that the relief

requested is in the best interests of the Debtor’s estate, its creditors and other parties in interest;

the Court having jurisdiction to consider the Application and the relief requested therein pursuant

to 28 U.S.C. §§ 157 and 1334; consideration of the Application and the relief requested therein

being a core proceeding pursuant to 28 U.S.C. § 157(b); venue being proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having reviewed the Application and the

Declaration of William H. Strop attached to the Application (the “Strop Declaration”); having

entered an interim order, dated May 26, 2020 [ECF No. 45] on the Application; and the Court

being satisfied based on the representations made in the Application and the Strop Declaration

that Strop and B&P do not hold or represent an interest adverse to the Debtor’s estate on the

matters for which they are being employed; and due and proper notice of the Application having

been provided, and it appearing that no other or further notice need be provided; and after due

deliberation and sufficient cause appearing therefor, it is:

       ORDERED as follows:

       1.      The Application is GRANTED on a final basis, effective as of May 8, 2020.

       2.      None of the disclosures or representations set out in the Strop Declaration

constitutes or represents an interest adverse to the Debtor’s estate on the matters for which the

Debtor seeks to retain Strop and B&P in this Chapter 11 case.




                                                   2
              Case 20-15173-RAM           Doc 83       Filed 06/17/20    Page 3 of 3




         3.    The Debtor is authorized to employ and retain B&P as its special construction

counsel in this Chapter 11 case in accordance with the terms and conditions set forth in the

Application and this Final Order.

         4.    B&P shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the Chapter 11 case in compliance with

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the United

States Trustee Guidelines for Fee Applications and other applicable procedures and orders of this

Court.

         5.    The Debtor is authorized to take all actions necessary to effectuate the relief granted

pursuant to this Final Order in accordance with the Application and the record.

         6.    This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Final Order

                                               # # #


SUBMITTED BY:
Paul J. Battista, Esq
Genovese Joblove & Battista, P.A.
Counsel to Debtor-in-Possession
100 S.E. Second Street, 44th Floor
Miami, FL 33131
(305) 349-2300 (p)
pbattista@gjb-law.com


Copies Furnished to:
Paul J. Battista, Esq.
[Attorney Battista is directed to serve a conformed copy of this Order on all parties in interest]




                                                 3
